DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  New claims 9-20 require the feature of the fixed iron core includes an annular conical portion on the movable iron core side, the annular conical portion having an outer peripheral surface formed into a taper surface shape sloped in such a direction that an outer diameter dimension is increasing toward the fixed iron core side, wherein the movable iron core includes a thick cylindrical portion and wherein an axial length of the thick cylindrical portion is long compared to an axial length of the conical portion.   The original disclosure appears to identify the shape of the movable iron core as the inventive concept [0006][0007].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 12, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US# 2011/0073424) in view of Lang (US# 4390158) and JP 59-160969.
Murakami discloses a damping force adjustable shock absorber comprising: a cylinder 2 sealingly containing hydraulic fluid therein;  a piston 5 inserted in the cylinder and dividing an inside of the cylinder into a rod-side chamber and a bottom-side chamber;  a piston rod 6 having one side coupled with the piston and the other side extending out of the cylinder;  a flow passage 21 configured to cause the hydraulic fluid to flow therethrough due to extension and compression of the piston rod;  and a damping force adjustment valve 25 provided in the flow passage and configured to be driven by a solenoid, wherein the solenoid includes a coil 59 configured to generate a magnetic force by power supply, a movable core 62 located on an inner peripheral side of the coil and provided axially movably, a fixed core 60 located so as to axially face the movable iron core and provided on the inner peripheral 
Regarding claim 10, a core 61 is provided radially between the coil 60 and the movable iron core 62, and wherein the core and the movable iron core axially overlap each other. 
	Regarding claim 12, on the other end portion of the shaft portion, a back-pressure chamber 61A formed between a back-pressure chamber formation member 61 formed so as to cover the other end portion, and the other end portion;  and a first bearing and a second bearing provided on an inner peripheral side of the back-pressure chamber formation member and the fixed iron core side opposite of the movable iron core therefrom, respectively, the first and second bearings axially displaceably supporting the shaft portion 63.  Note unlabeled bearing in 61 and unlabeled bearing in 60.
 	Regarding claim 17, the back-pressure chamber formation member 61, the movable iron core 62, and the fixed iron core 60 are provided in a bottomed cylindrical cap member (36 including unlabeled end cap, right side of figure 3) disposed on the inner peripheral side of the coil.  Note a portion of 36 adjacent core 60 is inside the coil 59. 
Regarding claim 19, JP ‘969 teaches a thickness of the taper cylindrical portion 21B on the back-pressure chamber side is equal to or thinner than a half of a thickness of the thick cylindrical portion 21a. 
	
11, 13-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US# 2011/0073424) , Lang (US# 4390158) and JP 59-160969 as applied to claim 9 above, and further in view of JP 2011-38630.
Regarding claim 11, Murakami further discloses a bottomed cylindrical (36 and unlabeled end cap) covering an outer peripheral side of the coil 59, wherein a communication passage 63A is provided on the shaft portion 63, and the communication passage extends through the shaft portion in an axial direction of the shaft portion, wherein the communication passage establishes communication between the valve body side and the other end portion side of the shaft portion positioned on an opposite side of the movable iron core 62 from the fixed iron core 60, and wherein the movable iron core 62 includes a fixation hole on an inner peripheral side thereof, the shaft portion being fixed in the fixation hole.  Murakami lacks the specific disclosure of the covering being an overmold.  JP 630 discloses a similar device and further teaches an overmold 35 that covers a coil 34.   It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide an overmolded end member, as taught by JP ‘630, in the device of Murakami to improve heat dissipation, thereby preventing overheating of the coil.
Regarding claim 13, JP ‘969 teaches the thick cylindrical portion 21A includes a recessed portion 23 positioned around the fixation hole and formed so as to be radially recessed, the recessed portion extending through the movable iron core 21 in an axial direction of the movable iron core 2, the recessed portion being configured to allow the hydraulic fluid to axially flow. 
	Regarding claim 14, JP ‘969 teaches a plurality of recessed portions (plural ports 23) are provided on the thick cylindrical portion 21A.  JP ‘969 lacks the disclosure of each of the recessed portions is disposed at a position not opposite from each other in a radial direction of the fixation hole.   It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide three equally spaced recesses 23 in the modified device of Murakami/JP 
	Regarding claim 18, a non-recessed portion of the fixation hole is fixed to the shaft portion. Note figure 2 of JP ‘969 shows the recessed portions 23 separate from the fixation hole.
 

Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. 
Regarding the rejection under 112a, Applicant’s arguments appear to rely on figures 2 and 3.  It is first noted that the annotated figure provided by Applicant shows an axially length X of the bottomed hole portion 40C which does not necessarily appear to be equal to the claimed conical portion 40E.  The extent of the conical portion 40C is not particularly clear from the figures.  As stated in the prior rejection, there is no indication that the figures are to scale and the sizes of the two portions also appear relatively similar in the figures.  Further, every portion of the disclosure discussing the conical portion 40E has been reviewed ([0049][0053] and [0075]) and there is no mention of the relative lengths.  Instead the original disclosure appears to identify the shape of the movable iron core as the inventive concept [0006][0007].  It is maintained that one skilled in the art, upon review of the entire disclosure, would not determine the invention to be a relative difference in axial length between the thick portion of the movable core and the conical portion of the thick core.
Regarding Murakami in view of Lang and JP 59-160969, Applicant notes the new limitations regarding the bottomed hole portion and argues that the collective teachings of the applied prior art references do not disclose or suggest the limitations of amended independent claims 9 and 20.  Note the annotated figure below which identifies the bottomed hole portion in Murakami.


    PNG
    media_image1.png
    614
    778
    media_image1.png
    Greyscale

Applicant further argues that the reasoning provided is based only on knowledge gleaned from Applicant’s application, and the proposed combination of Murakami, Lang and JP ‘969 is based on improper hindsight reconstruction.  This is not persuasive.  Instead, the reasoning provided is based on the disclosures of both Murakami and JP ‘969.    As shown in the figure above, the size of the conical portion of Murakami is very small relative to the length of the moveable core.  As shown in JP ‘969, the length of the thick cylindrical portion is a substantial portion (almost half) of the total length of the moveable core.  In modifying the core 62 to have a cylindrical portion and a taper portion, as taught by JP ‘969, it is maintained that the resulting thick cylindrical portion would be significantly longer that the conical portion based on the relative proportions disclosed by the references.

 
    PNG
    media_image2.png
    339
    385
    media_image2.png
    Greyscale

	Applicant argues “Further, since the various prior art references have drawings that are of different or unclear scales, modifying the core 62 to have a cylindrical portion and a taper portion, as taught by JP '969, would not necessarily result in an arrangement in which the thick cylindrical portion is significantly longer that the conical portion. Furthermore, no technical advantages brought about by modifying the core 62 to have a cylindrical portion and a taper portion are taught by the applied references.”  It is maintained the a particular “scale” is not necessary for JP ‘969 to suggest the length of the thick cylindrical portion being a substantial portion of the total length of the moveable core.  And JP ‘969 specifically teaches the advantages of the cylindrical portion 21a and tapered portion 21b, specifically make the weight small, improving response, without reducing the passage area of magnetic flux.  Page 6 of the translation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK